           Case 1:20-cv-00456-NONE-EPG Document 11 Filed 05/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GUARANTY HOLDINGS OF                                 Case No. 1:20-cv-00456-NONE-EPG
      CALIFORNIA, LLC,
12                                                         ORDER RE: NOTICE OF VOLUNTARY
                     Plaintiff,                            DISMISSAL OF ENTIRE ACTION
13                                                         WITHOUT PREJUDICE
      v.
14
                                                           (ECF No. 10)
15    RESORT AT LAKE TULLOCH, LLC, et al.,

16                   Defendants.

17

18          On May 1, 2020, Plaintiff, Guaranty Holdings of California, LLC, filed a notice of

19    voluntary dismissal of entire action without prejudice. (ECF No. 10.) Defendants have not filed

20    either an answer or a motion for summary judgment. Accordingly, in light of the notice, the

21    case has ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

22    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). All deadlines and hearings are accordingly

23    vacated and the Clerk of the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:     May 4, 2020                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
